Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-31, 33-40 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schluter et al (9797146).
Schluter (figures 3-4) shows a floor underlayment, comprising: a base (12); and
a plurality of routing hubs (14) arranged in rows and columns, each routing hub comprising: a plurality of surfaces configured to contact flooring (able to function as claimed), each of the plurality of surfaces substantially planar and offset from the base by a first height; a plurality of element receiving surfaces (where 62 goes into) curved in a plane that is parallel to the plurality of contact surfaces, each element receiving surface extending between the base and one of the plurality of surfaces, at least one of the element receiving surfaces having a first linear portion (16) and a second convex portion (60); and an interior surface (26) sloping continuously downward from one of the plurality of surfaces toward the base in the direction of a center point of the routing hub.
	Per claims 22-23, Schluter et al further shows the plurality of element receiving surfaces are configured to contain a heating element without frictional contact (able to function as claimed and the heating element is not yet positively claimed), wherein at least one of the plurality of element receiving surfaces is configured to provide a frictional force that retains a heating element in the floor underlayment (able to function as claimed and the heating element is not yet positively claimed).
	Per claim 24, Schluter et al further shows each routing hub is symmetrical around two perpendicular planes (see figure 4 for symmetry).
	Per claim 25, Schluter et al further shows the plurality of element receiving surfaces define a plurality of element receiving cavities (the cavities where 62 go into).
	Per claim 26, Schluter et al further shows each of the plurality of element receiving cavities has a maximum width at a second height (figure 4, the location where 16 points to) from the base, and a minimum width at a third height (the location where 60 is in figure 4) from the base, the third height greater than the second height.
	Per claim 27, Schluter et al further shows each of the plurality of element receiving cavities is configured to receive at least one of adhesive, epoxy, grout, cement, glue, or plastic (able to function as claimed).
	Per claim 28, Schluter et al shows a floor assembly, comprising; an underlayment layer (figure 3) comprising: a base(12); and a plurality of protrusions (14) arranged in rows and columns, each protrusion comprising: a contact surface (18) configured to contact flooring, the contact surface substantially planar and offset from the base by a first height; an element receiving surface (where 62 is) curved in a plane that is parallel to the contact surface, the element receiving surface extending between the base and the contact surface and having first portion (figure 4, the portion that 16 points to and going up ) perpendicular to the contact surface and a second portion (where 60 points to) that is not perpendicular to the contact surface, the second portion positioned between the first portion and the contact surface; and a sloped surface (26) sloping downward from the contact surface toward the base; a plurality of element receiving cavities defined by the element receiving surface of each of the plurality of protrusions; and a heating element (62) contained within at least one of the plurality of element receiving cavities, a sloped surface sloping smoothyly downward from the contact surface toward the base.
	Per claim 29, Schluter further shows the plurality of protrusions are arranged into routing hubs, each routing hub comprising at least four protrusions (figure 1) equally spaced about an array axis extending through a center point of the routing hub.
	Per claim 30, Schluter further shows the sloped surfaces (the surfaces on the outer side of the hub) of the at least four protrusions slope toward the center point of the routing hub.
	Per claim 31, Schluter further shows the base and the plurality of protrusions are formed from a single, continuous piece of material.
	Per claim 33, Schluter further shows each of the plurality of element receiving cavities is configured to receive at least one of adhesive, epoxy, grout, cement, glue, or plastic (able to function as claimed).
	Per claims 34-40, Schluter shows an underlayment comprising: a base (12); and
a plurality of routing hubs(14), each routing hub comprising: a plurality of contact surfaces (18) configured to contact flooring, the plurality of contact surfaces symmetrically arranged about a center point of the routing hub, each contact surface substantially planar and offset from the base by a first height; a plurality of element receiving surfaces (where 62 is) having a convex curvature relative to the center point in a horizontal plane, each element receiving surface extending between the base and one contact surface of the plurality of contact surfaces, each element receiving surface having a portion that curves away from the center point in a vertical plane; and
an interior surface sloping downward from each of the plurality of contact surfaces toward the base in the direction of the center point, wherein each of the plurality of routing hubs is integrally formed with the base, wherein the plurality of routing hubs is arranged in a matrix configuration (figure 1), a plurality of element receiving cavities (where 62 is) defined by the plurality of element receiving surfaces, wherein each element receiving cavity has a maximum width and a minimum width, the minimum width (at 60) occurring higher above the base than the maximum width, wherein each of the plurality of element receiving cavities is adapted to receive at least one of adhesive, epoxy, grout, cement, glue, or plastic, a heating element (62)disposed in at least one of the plurality of routing element receiving cavities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter in view of Fennesz (4576221).
Schluter shows al the claimed limitations except for the heating element is contained within the at least one of the plurality of element receiving cavities without frictional contact.
	Fennesz shows elements (1) being received in cavities with or without frictional contact (figures 1-3).
	It would have obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show the heating element is contained within the at least one of the plurality of element receiving cavities without frictional contact as taught by Fennesz since one having ordinary skill in the art would have found it obvious to have cavities with/without friction holding the elements as deemed needed to enable quick mounting of the elements in the cavities. 
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
With respect to newly added limitations of “ continuously”, “smoothly”, the reference Schluter et al shows the claimed limitations.  With respect to “ continuously”, the reference shows the slope surface starting from the top at 18 and ends at 24.  Figure 4 shows the slope being alpha.  The part 22 is made of one piece and is continuous.  The wall 22, thus shows a slope (only one slope alpha) extending continuously from the top at 18 to the base 24.  Although, the part 22 shows steps/corrugation, the interior surface still shows “sloping continuously” as the slope is constant and the surface is unitary/onepiece/continuous.  
The reference also shows “ smoothyly” as the reference shows a smooth slope and the angle alpha is constant.  Furthermore, “ smoothly” is subjective and is subjected to reasonable broad interpretation of the term “ smooth”.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/28/2022